DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,073,718 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application 17/857394
Patent No. US 10,073,718
1. An apparatus, comprising: 
a processor including a plurality of cores and a core assignment module operable by the processor to: 
1. An apparatus, comprising: 

a processor including: a plurality of cores of the same processor and including a first core having a first design and a second core having a second design that is identical to the first design; and a favored core module to be operated by the processor, the favored core module to: 

identify a ranked list of a subset of cores of the plurality of cores that have different physical characteristics than remaining core(s) of the plurality of cores; 
generate a ranking of the first and second cores based on differing physical characteristics of the first and second cores;

identify one of the first and second cores as favored with respect to the other of the first and second cores based on the ranking;
determine whether a first count of thread(s) selected for optimization is less than or equal to a second count of the cores of the ranked list; in response to a determination that the first count is less than or equal to the second count: perform a first affinitization of an initial thread of the selected thread(s) to a core of an initial entry in the ranked list; and perform one or more second affinitizations of any one or more next threads, respectively, of the selected thread(s) to one or more cores of one or more next entries in the ranked list, respectively; and 

determine whether a demand of a thread is greater than a threshold; and in response to a determination that the demand of the thread is greater than the threshold, affinitize the thread to the favored core if the thread is not already affinitized to the favored core, including:
add the thread to a tracker list; sort threads of the tracker list based on at least one of an inclusion list or user request received by a user interface; perform a first affinitization of an initial thread of the sorted tracker list to a core of an initial entry in a favored core list; perform a second affinitization of a next thread of the sorted tracker list to a core of a next entry in the favored core list; repeat the second affinitization until all the threads of the sorted tracker list are affinitized to a respective one of the cores of the favored core list; and 
in response to a determination that the first count is greater than the second count, unaffinitize at least one thread-core affinitization corresponding to the subset of core(s).

wherein the favored core module is further to: determine whether a first number of affinized threads having demand greater than the threshold is greater than a second number of running cores of the processor, and in response to a determination that the first number is greater than the second number, unaffinitize all thread-core affinitizations corresponding to at least the favored core. 


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,922,143 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application 17/857394
Patent No. US 10,922,143
1. An apparatus, comprising: 
a processor including a plurality of cores and a core assignment module operable by the processor to: 
1. An apparatus, comprising: a processor including: a plurality of cores; and a favored core module operable by the processor to: generate a ranking of the plurality of cores based on differing physical characteristics the plurality of cores; 
identify a ranked list of a subset of cores of the plurality of cores that have different physical characteristics than remaining core(s) of the plurality of cores; 
identify one or more cores of the plurality of cores as favored with respect to one or more other cores of the plurality of cores based on the ranking, and include the one or more cores identified as favored in a favored core list; 
determine whether a first count of thread(s) selected for optimization is less than or equal to a second count of the cores of the ranked list; in response to a determination that the first count is less than or equal to the second count: perform a first affinitization of an initial thread of the selected thread(s) to a core of an initial entry in the ranked list; and perform one or more second affinitizations of any one or more next threads, respectively, of the selected thread(s) to one or more cores of one or more next entries in the ranked list, respectively; and 
for each thread of a plurality of threads: determine whether a demand of the thread is greater than a threshold; and in response to a determination that the demand of the thread is greater than the threshold, select the thread for affinitization; determine whether a first count of selected thread(s) is less than or equal to a second count of the core(s) of the favored core list; and in response to a determination that the first count is less than or equal to the second count, affinitize all selected thread(s) to a respective one of the core(s) of the favored core list, including: perform a first affinitization of an initial thread of the selected thread(s) to a core of an initial entry in the favored core list; and perform one or more second affinitizations of any one or more next threads, respectively, of the selected thread(s) to one or more cores of the one or more next entries in the favored core list, respectively; and 
in response to a determination that the first count is greater than the second count, unaffinitize at least one thread-core affinitization corresponding to the subset of core(s).
in response to a determination that the first count is greater than the second count, unaffinitize at least one thread-core affinitization.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 11 recites “A memory having instructions stored thereon”. However, the specification does not limit which forms the memory would take. Therefore, the broadest reasonable interpretation to the above memory would cover forms of non-transitory tangible media and transitory propagating signals per se, wherein the signal per se represent non-statutory subject matter. Applicant is encouraged to replace it as “non-transitory computer-readable storage memory”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-12, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biswas et al. (hereinafter “Biswas”) (US 2014/0281610 A1).
As to claims 1, Biswas teaches the invention comprises:
       a processor (Processor 101 in Fig. 1) including a plurality of cores (Cores 102-1 – 102-n in Fig. 1) and a core assignment module operable by the processor (Favored Core Controller 126 in Fig. 1) to:
       identify a ranked list of a subset of cores of the plurality of cores that have different physical characteristics than remaining core(s) of the plurality of cores ([0011] – “In at least one embodiment, a multicore processor includes a power control unit (PCU) to access characterization data indicating, for each core, a maximum clock frequency and a minimum voltage. From this characterization data, in some embodiments, a PCU could determine the fastest core, i.e., the core having the highest maximum frequency, and the lowest power core, i.e., the core having the lowest minimum voltage. In some embodiments, the PCU may leverage this characterization information to implement a single-core turbo feature by allocating a single pending thread to the fastest core when speed is a primary objective” – ranking is done by frequency for example (Fastest to slowest); [0016] – “In some embodiments, a disclosed microprocessor system identifies favored cores to achieve a desired processing objective that may include a performance component, a power consumption component, or both”; [0018] – “In at least one embodiment, the PCU accesses the characterization data from a core physical characteristics table and determines a power state for each independently controllable power domain based on the characterization data and a desired performance-power objective. As used herein, a power state refers to the combination of supply voltage and clock signal frequency that represents the primary determinants of performance and power consumption for a given core executing a given sequence of instructions. In some embodiments, the uncore and each individual processing core are associated with their own power domains”; [0025] – “In at least one embodiment, PCU 124 includes a favored core controller (FCC) 126 to determine individual power states for cores 102 based on a performance-power objective and individual performance characteristics of the various cores 102. In some embodiments, the performance characteristics of individual cores 102 may be indicated in a core physical characteristics table or another data structure located in or accessible to processor 101. In at least one embodiment, core region 120 includes, in addition to processing cores 102, voltage regulator/clock generator (VRCG) circuits 114 for each core processor 102”); [0052] – “In embodiment 3, the subject matter of embodiment 2 can optionally include: (i) identifying a fastest processing core comprising a processing core having a highest value of FMAX; (ii) identifying a lowest power processing core comprising a processing core having a lowest value of VMIN; (iii) preferentially allocating a thread to the fastest processing core when the performance objective includes throughput”);
       determine whether a first count of thread(s) selected for optimization is less than or equal to a second count of the cores of the ranked list; in response to a determination that the first count is less than or equal to the second count: ([0012] – “In conjunction with these features, embodiments of the PCU may be operable to migrate threads to different cores so that as threads executing on the fastest cores are completed, the PCU may migrate remaining pending threads to faster cores as they become available. If four threads are executing on the four fastest processing cores and the thread executing on the second fastest core completes, the PCU may, in some embodiments, migrate the remaining pending threads executing on the third and fourth fastest cores to execute on the second and third fastest processing cores. The migration may, in these embodiments, include migrating the thread executing on the fourth fastest processing core to the second fastest processing core so that the three remaining threads are executing on the three fastest cores” – that is when the count of threads are more than the cores, threads wait in queue for next core to be available; [0052] – “In embodiment 3, the subject matter of embodiment 2 can optionally include: (i) identifying a fastest processing core comprising a processing core having a highest value of FMAX; (ii) identifying a lowest power processing core comprising a processing core having a lowest value of VMIN; (iii) preferentially allocating a thread to the fastest processing core when the performance objective includes throughput; [0053] – “In embodiment 4, the subject matter of embodiment 2 can optionally include: (i) allocating a first pending thread to a fastest available processing core; (ii) migrating a first executing thread from a present processing core to a faster processing core responsive to the faster processing core indicating availability; (iii) allocating a second pending thread to an available processing core having the lowest value of VMIN; and (iv) migrating a second executing thread from a present processing core to a lower power processing core responsive to the lower power processing core indicating availability”), including:
      perform a first affinitization of an initial thread of the selected thread(s) to a core of an initial entry in the ranked list ([0053] – “(i) allocating a first pending thread to a fastest available processing core; (ii) migrating a first executing thread from a present processing core to a faster processing core responsive to the faster processing core indicating availability” – that is the core in the top of core list); and
       perform one or more second affinitizations of any one or more next threads, respectively, of the selected thread(s) to one or more cores of one or more next entries in the ranked list, respectively ([0012] – “In conjunction with these features, embodiments of the PCU may be operable to migrate threads to different cores so that as threads executing on the fastest cores are completed, the PCU may migrate remaining pending threads to faster cores as they become available. If four threads are executing on the four fastest processing cores and the thread executing on the second fastest core completes, the PCU may, in some embodiments, migrate the remaining pending threads executing on the third and fourth fastest cores to execute on the second and third fastest processing cores. The migration may, in these embodiments, include migrating the thread executing on the fourth fastest processing core to the second fastest processing core so that the three remaining threads are executing on the three fastest cores”); and
in response to a determination that the first count is greater than the second count, unaffinitize at least one thread-core affinitization corresponding to the subset of core(s) ([0012-0014] – “In conjunction with these features, embodiments of the PCU may be operable to migrate threads to different cores so that as threads executing on the fastest cores are completed, the PCU may migrate remaining pending threads to faster cores as they become available. If four threads are executing on the four fastest processing cores and the thread executing on the second fastest core completes, the PCU may, in some embodiments, migrate the remaining pending threads executing on the third and fourth fastest cores to execute on the second and third fastest processing cores. The migration may, in these embodiments, include migrating the thread executing on the fourth fastest processing core to the second fastest processing core so that the three remaining threads are executing on the three fastest cores. In at least one embodiment, the PCU is operable to perform an analogous allocation and migration of a group of threads to the lowest power cores that are available at any given time. In at least one embodiment, the characterization data may further include, for each core, a minimum voltage for each of a defined set of available clock frequencies to create a core characterization matrix that may be consulted to determine core voltage and frequency conditions. If a clock frequency required to complete a specified task is specified, selected, or otherwise imposed on a system, the matrix may, in some embodiments, be consulted to determine which set of processing cores may complete that task at the lowest power. In this manner, the matrix information may allow the PCU to choose the optimal subset of specific cores for operating points that are intermediate between the minimum voltage and maximum frequency performance corners. In at least one embodiment, the per-core characterization data is exposed to an operating system which may then use the data to make thread scheduling decisions using a task scheduler. In at least one embodiment, the operating system may schedule threads on a favored core and may have the ability to migrate a thread to a different processing core that better achieves a desired objective, transparent to the user” – that is treads are in a waiting state when all the cores are busy).
As to Claim 2, Biswas teaches the apparatus of claim 1, wherein the cores of the ranked list have first operating voltages, respectively, that are lower than one or more second operating voltages, respectively, of the remaining core(s) ([0015] – “In at least one embodiment, the processor includes, in addition to multiple processing cores, un-core elements including, without limitation, a crossbar, a last level cache, a cache controller, and an integrated voltage regulator in communication with a favored core controller of a PCU. The crossbar may, in some embodiments, be implemented as an intelligent uncore controller to interconnect processing cores, the last level cache (LLC), and the cache controller. In at least one embodiment, the characterization data includes a set of performance characteristics for the uncore and the PCU determines a power state for the uncore independent of the core power states”; [0025] – “In at least one embodiment, PCU 124 includes a favored core controller (FCC) 126 to determine individual power states for cores 102 based on a performance-power objective and individual performance characteristics of the various cores 102. In some embodiments, the performance characteristics of individual cores 102 may be indicated in a core physical characteristics table or another data structure located in or accessible to processor 101. In at least one embodiment, core region 120 includes, in addition to processing cores 102, voltage regulator/clock generator (VRCG) circuits 114 for each core processor 102. In some embodiments, in conjunction with per-core supply voltage signals 115 and clock frequency signals 116 generated by PCU 124 and provided to each core 102, VRCG circuits 114 support per-core power states by applying a power state indicated by the applicable supply voltage signal 115 and clock frequency signal 116 to the applicable core 102, as well as to uncore 122”; [0068] – “In embodiment 19, the system included in the subject matter of embodiment 15 optionally includes voltage regulators associated with each processing core and the PCU is operable to control the voltage regulators to provide supply voltages per processing core” – since cores have operating voltages specific to them, some operating voltages are lower/higher than others).
As to Claim 3, Biswas teaches the apparatus of claim 2, wherein at least one core of the cores of the ranked list is associated with a same operating frequency as at least one of the remaining core(s) ([0016] – “In some embodiments, a disclosed microprocessor system identifies favored cores to achieve a desired processing objective that may include a performance component, a power consumption component, or both. In at least one embodiment, the system includes a processor and storage, accessible to the processor, to store all or portions of an operating system”; [0018] – “In at least one embodiment, the PCU accesses the characterization data from a core physical characteristics table and determines a power state for each independently controllable power domain based on the characterization data and a desired performance-power objective. As used herein, a power state refers to the combination of supply voltage and clock signal frequency that represents the primary determinants of performance and power consumption for a given core executing a given sequence of instructions. ….. Conversely, in some embodiments, the PCU may select per-core performance objectives emphasizing speed or performance by selecting power states that operate each core at the maximum voltage and clocking each core at the maximum frequency indicated for each core in the characterization data”).
As to Claim 4, Biswas teaches the apparatus of claim 2, wherein at least one core of the ranked list is associated with a different operating frequency than at least one core of the remaining core(s) ([0013] – “In at least one embodiment, the characterization data may further include, for each core, a minimum voltage for each of a defined set of available clock frequencies to create a core characterization matrix that may be consulted to determine core voltage and frequency conditions. If a clock frequency required to complete a specified task is specified, selected, or otherwise imposed on a system, the matrix may, in some embodiments, be consulted to determine which set of processing cores may complete that task at the lowest power. In this manner, the matrix information may allow the PCU to choose the optimal subset of specific cores for operating points that are intermediate between the minimum voltage and maximum frequency performance corners”; [0029] – “In at least one embodiment, FCC 126 is operable to read characterization data stored in a core physical characteristics table (CPCT) 220. In some embodiments, CPCT 220 may be stored in a fuse block (not depicted explicitly) or other non-volatile storage within or accessible to processor 101. In at least one embodiment, CPCT 220 includes a table with one row or entry for each core and one or more columns for each of various performance characteristics of the applicable core. In at least one embodiment, CPCT 220 indicates, in addition to the minimum voltage (VMIN @ FMIN) and the maximum frequency (FMAX @ VMAX), one or more columns indicating a minimum voltage at one or more intermediate clock frequencies (VMINFN). In some embodiments, CPCT 220 conveys, in addition to the minimum voltage and maximum frequency corners of a core's power-performance window, minimum voltage values for clock signal frequencies intermediate between the minimum and maximum frequencies”).
As to Claim 5, Biswas teaches the apparatus of claim 1, wherein at least one of the cores of the ranked list corresponds to a user-selection input via a user interface ([0016] – “In some embodiments, a disclosed microprocessor system identifies favored cores to achieve a desired processing objective that may include a performance component, a power consumption component, or both; [0044] – “In at least one embodiment, touchscreen user interface 448 supports touchscreen controller 414 that enables user input via touchscreens traditionally reserved for handheld applications. In some embodiments, the inclusion of touchscreen support in conjunction with support for communication devices 426 enables system 400 to provide features traditionally found in dedicated tablet devices as well as features found in dedicated laptop and desktop type systems”).
As to Claim 6, Biswas teaches the apparatus of claim 1, wherein at least one of the cores of the ranked list corresponds to data of a fuse table ([0010] – “In at least one embodiment, the characterization data indicates, for each processing core, a maximum clock frequency, obtained when operating at a maximum specified supply voltage, and a minimum supply voltage required to operate at a minimum specified operating frequency, or both. The characterization data may, in some embodiments, be obtained or otherwise determined before the processor is packaged. In some embodiments, the characterization data may be stored in a table, referred to herein as the core physical characteristics table, in a fuse block, or in other non-volatile storage within or otherwise accessible to the processor”).
As to Claim 7, Biswas teaches the apparatus of claim 7, wherein unaffinitize at least one thread-core affinitization comprises unaffinitize all thread-core affinitizations corresponding to at least one core of the cores of the ranked list ([0053] – “In embodiment 4, the subject matter of embodiment 2 can optionally include: (i) allocating a first pending thread to a fastest available processing core; (ii) migrating a first executing thread from a present processing core to a faster processing core responsive to the faster processing core indicating availability; (iii) allocating a second pending thread to an available processing core having the lowest value of VMIN; and (iv) migrating a second executing thread from a present processing core to a lower power processing core responsive to the lower power processing core indicating availability”).
As to Claims 11-12, 15-19, they are directed to a non-transitory computer-readable memory having instructions stored thereon to implement the steps set forth in Claims 1-7. Therefore, Biswas teaches the non-transitory computer-readable medium having instructions stored thereon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10, 13-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biswas in view of Yamaoka (US 20090288092 A1), and further in view of Shows (US 2015/0007187 A1).
As to claim 8, Biswas teaches affinitization of selected threads to ranked cores, it does so when the better suited core indicates availability according to the identified performance objective [0033]. Biswas does not explicitly teach rank the thread(s) selected for optimization based on at least one of an inclusion list or user request received by a user interface.
However, Yamaoka teaches a system and method for Improving the reliability of a Multi-Core Processor, wherein the processor having a plurality of processor cores. By determining performance levels for each of the processor cores and determining an allocation of the tasks to the processor cores that substantially minimizes aging of a lowest-performing one of the operating processor cores. The allocation may be based on task priority, task weight, heat generated, or combinations of these factors. The different processor cores are ranked according to performance level and stored in core priority table. That is, the highest-performing processor core is identified in the first entry,  the next -highest-performing processor core is identified in the next entry, the third -highest performing processor core is identified in the third entry, and the lowest-performing processor core is identified in the last entry. A task workload table is coupled to task allocation unit. The task workload table contains information that defines the respective weights of the different tasks that may be allocated to the processor cores. In the example of FIG. 10, task allocation unit is configured to allocate tasks to the processor cores based on the weight of the tasks. "Weight" is used here to refer to the level of computational intensity of the tasks. "Heavy" tasks are computationally intensive and consequently place a greater workload on the processor cores as they execute these tasks. Execution of heavy tasks results in relatively high levels of transistor switching, power usage, and the like, which ages the processor core to a relatively high degree. "Light" tasks, on the other hand, are less computationally intensive, require less processing of the associated data, and produce less wear on the processor core. Heavy tasks therefore cause greater aging of the processor cores than light tasks, and are consequently assigned to higher-performance processor cores that are better able to tolerate aging. Task allocation unit allocates heavier-weight tasks to higher-performance processor cores, and lighter-weight tasks to lower-performance cores. Thus, task 2, which is a heavy task, is allocated to core 2, which has the highest level of performance. Task 1, which is a medium-weight task, is allocated to core 1, which has the second-highest level of performance. Task 3, which is a light task, is allocated to core 4, which has the third-highest level of performance [Fig. 10] [0012, 0051, 0056, 0060-0062, 0064-0066]. Yamaoka teaches prior to affinitize all selected thread(s), sort the selected thread(s) based on at least one of an inclusion list or user request received by a user interface [Fig. 10, task workload table sort and list tasks based on workload level] [0064-0066]. 
In additional to Yamaoka, Shows teaches a method and system for scheduling threads for execution on multi-processor system. Shows teaches sorting the threads based on increasing core utilization rates into an ordered set of threads from a lowest core utilization rate to a highest core utilization rate, determining any of the threads have a core utilization rate greater than a pre-established core utilization rate threshold (i.e., turbo mode threads or worker threads), arranging the threads (turbo mode threads or worker threads) having core utilization rates above the pre-established core utilization rate threshold to another processor that is operating at a lower capacity and has available processor resources for execution of the processor intensive turbo mode threads at a higher execution rate or turbo mode state [0033-0035, 0046-0047, 0052-0054]. Shows teaches prior to affinitize all selected thread(s), sort the selected thread(s) based on at least one of an inclusion list or user request received by a user interface [0049, 0051-0054].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Yamaoka and Shows with the teachings of Biswas for the purpose of determining the workload of the thread tasks to dynamically allocate heavy thread that are computational intensity to a processor core with higher performance level to optimize the thread allocation and improve system performance.
As to claim 9, Yamaoka teaches the core assignment module is further to, for each thread of the thread(s) selected for optimization, in response to a determination that a demand of the thread is greater than a threshold: add the thread to a tracker list and sort the threads of the tracker list based on an inclusion list or a user request received via a user interface; and select the sorted thread for affinitization [Fig. 10, task workload table sort and list tasks based on workload level] [0064-0066]. Shows also teaches for each thread of the plurality of threads, in response to a determination that the demand of the thread is greater than the threshold: add the thread to a tracker list and sort the threads of the tracker list based on an inclusion list or a user request received via a user interface; and select the sorted thread for affinitization [0049, 0051-0054].
As to claim 10, Yamaoka teaches the threads selected for optimization are identified from a ranked list of threads [Fig. 10, task workload table sort and list tasks based on workload level] [0064-0066].
As to Claims 13-14 and 20, they are directed to a non-transitory computer-readable memory having instructions stored thereon to implement the steps set forth in Claims 8-10. Therefore, Biswas and Yamaoka and Shows teach the non-transitory computer-readable medium having instructions stored thereon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115